
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3567
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 2, 2012
			Received; read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To amend title IV of the Social Security
		  Act to require States to implement policies to prevent assistance under the
		  Temporary Assistance for Needy Families (TANF) program from being used in strip
		  clubs, casinos, and liquor stores.
	
	
		1.Short titleThis Act may be cited as the
			 Welfare Integrity Now for Children and
			 Families Act of 2012 or the WIN for Children and Families
			 Act.
		2.Spending policies for
			 assistance under State TANF programs
			(a)State
			 requirementSection 408(a) of the Social Security Act
			 (42 U.S.C.
			 608(a)) is amended by adding at the end the following new
			 paragraph:
				
					(12)State
				requirement to prevent unauthorized spending of benefits
						(A)In
				generalA State to which a
				grant is made under section 403 shall maintain policies and practices as
				necessary to prevent assistance provided under the State program funded under
				this part from being used in any electronic benefit transfer transaction
				in—
							(i)any liquor
				store;
							(ii)any casino,
				gambling casino, or gaming establishment; or
							(iii)any retail
				establishment which provides adult-oriented entertainment in which performers
				disrobe or perform in an unclothed state for entertainment.
							(B)DefinitionsFor
				purposes of subparagraph (A)—
							(i)Liquor
				storeThe term liquor store means any retail
				establishment which sells exclusively or primarily intoxicating liquor. Such
				term does not include a grocery store which sells both intoxicating liquor and
				groceries including staple foods (within the meaning of section 3(r) of the
				Food and Nutrition Act of 2008 (7 U.S.C. 2012(r))).
							(ii)Casino,
				gambling casino, or gaming establishmentThe terms
				casino, gambling casino, and gaming
				establishment do not include a grocery store which sells groceries
				including such staple foods and which also offers, or is located within the
				same building or complex as, casino, gambling, or gaming activities.
							(iii)Electronic
				benefit transfer transactionThe term electronic benefit
				transfer transaction means the use of a credit or debit card service,
				automated teller machine, point-of-sale terminal, or access to an online system
				for the withdrawal of funds or the processing of a payment for merchandise or a
				service.
							.
			(b)PenaltySection
			 409(a) of the Social Security Act (42 U.S.C. 609(a)) is
			 amended by adding at the end the following new paragraph:
				
					(16)Penalty for
				failure to enforce spending policies
						(A)In
				generalIf, within 2 years
				after the date of the enactment of the WIN
				for Children and Families Act, any State has not reported to the
				Secretary on such State's implementation of the policies and practices required
				by section 408(a)(12), or the Secretary determines, based on the information
				provided in State reports, that any State has not implemented and maintained
				such policies and practices, the Secretary shall reduce, by an amount equal to
				5 percent of the State family assistance grant, the grant payable to such State
				under section 403(a)(1) for—
							(i)the fiscal year
				immediately succeeding the year in which such 2-year period ends; and
							(ii)each succeeding
				fiscal year in which the State does not demonstrate that such State has
				implemented and maintained such policies and practices.
							(B)Reduction of
				applicable penaltyThe Secretary may reduce the amount of the
				reduction required under subparagraph (A) based on the degree of noncompliance
				of the State.
						(C)State not
				responsible for individual violationsFraudulent activity by any
				individual in an attempt to circumvent the policies and practices required by
				section 408(a)(12) shall not trigger a State penalty under subparagraph
				(A).
						.
			(c)Conforming
			 amendmentSection 409(c)(4) of the Social Security Act
			 (42 U.S.C.
			 609(c)(4)) is amended by striking or (13) and
			 inserting (13), or (16).
			
	
		
			Passed the House of
			 Representatives February 1, 2012.
			Karen L. Haas,
			Clerk.
		
	
